             Case 1:20-cv-08062-JMF Document 35 Filed 04/19/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ X
                                                                          :
 ALLON YARONI, individually and behalf of all others                      :
 similarly situated,                                                      :
                                                                          :    20-CV-8062 (JMF)
                                     Plaintiff,                           :
                                                                          :        ORDER
                   -v-                                                    :
                                                                          :
 PINTEC TECHNOLOGY HOLDINGS LIMITED et al.,                               :
                                                                          :
                                     Defendants.                          :
 ------------------------------------------------------------------------ X

JESSE M. FURMAN, United States District Judge:

        On April 16, 2021, Defendants filed a motion to dismiss the complaint under Rule 12(b) of
the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21) days
after the service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

        Accordingly, it is hereby ORDERED that, notwithstanding the briefing schedule adopted on
December 23, 2020, ECF No. 28, Plaintiff shall file any amended complaint by May 7, 2021.
Plaintiff will not be given any further opportunity to amend the complaint to address issues raised
by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed, Defendants
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that it
relies on the previously filed motion to dismiss. If Defendants file an answer or a new motion to
dismiss, the Court will deny the previously filed motion to dismiss as moot. If Defendants file a
new motion to dismiss, any opposition shall be filed within 60 days, and any reply shall be filed
within 30 days of any opposition.

        If no amended complaint is filed, the existing briefing schedule shall remain in effect,
pursuant to which Plaintiff shall file any opposition to the motion to dismiss by June 15, 2021, and
Defendants shall file any reply by July 15, 2021. See ECF No. 28. At the time any reply is served,
the moving party shall supply the Court with one, double-sided courtesy hard copy of all motion
papers by mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Centre
Street, New York, New York.

        SO ORDERED.

Dated: April 19, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
